UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended October 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-8061 FREQUENCY ELECTRONICS, INC. (Exact name of Registrant as specified in its charter) Delaware 11-1986657 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 CHARLES LINDBERGH BLVD., MITCHEL FIELD, N.Y. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 516-794-4500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o (do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of Registrant's Common Stock, par value $1.00 as of December 8, 2014 – 8,605,666 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information: Page No. Item 1 - Financial Statements: Condensed Consolidated Balance Sheets -October 31, 2014 (unaudited) and April 30, 2014 3 Condensed Consolidated Statements of Income and Comprehensive Income (unaudited)Six Months Ended October 31, 2014 and 2013 4 Condensed Consolidated Statements of Income and Comprehensive Income (unaudited)Three Months Ended October 31, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows (unaudited)Six Months Ended October 31, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-12 Item 2 - Management's Discussion and Analysis ofFinancial Condition and Results of Operations 13-19 Item 3- Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 - Controls and Procedures 20 Part II. Other Information: Item 6 - Exhibits 21 Signatures 22 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Balance Sheets October 31, April 30, (UNAUDITED) (In thousands except par value) ASSETS: Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accountsof $216 at October 31, 2014 and $234 at April 30, 2014 Costs and estimated earnings in excess of billings, net Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, plant and equipment, at cost, less accumulated depreciation and amortization Deferred income taxes Goodwill and other intangible assets Cash surrender value of life insurance and cash held in trust Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable - trade $ $ Accrued liabilities Total current liabilities Long term debt- noncurrent Deferred compensation Deferred rent and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock - $1.00 par value - - Common stock - $1.00 par value, issued 9,164 shares Additional paid-in capital Retained earnings Common stock reacquired and held in treasury - at cost (561 shares at October 31, 2014 and 593 shares at April 30, 2014) ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. Page 3 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Income and Comprehensive Income Six Months Ended October 31, (Unaudited) (In thousands except per share data) Condensed Consolidated Statements of Income Revenues $ $ Cost of revenues Gross margin Selling and administrative expenses Research and development expense Operating profit Other income (expense): Investment income Interest expense ) ) Other income (expense), net ) Income before provision for income taxes Provision for income taxes Net income $ $ Net income per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Condensed Consolidated Statements of Comprehensive Income Net income $ $ Other comprehensive income (loss): Foreign currency translation adjustment ) Unrealized gain (loss) on marketable securities: Change in market value of marketable securities before reclassification, net of tax of ($186) and $255 ) Reclassification adjustment for realized gains included in net income, net of tax of $128 and $25 ) ) Total unrealized gain (loss) on marketable securities, net of tax ) Total other comprehensive (loss) income ) Comprehensive income $ $ See accompanying notes to consolidated condensed financial statements. Page 4 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Income and Comprehensive Income Three Months Ended October 31, (Unaudited) (In thousands except per share data) Condensed Consolidated Statements of Income Revenues $ $ Cost of revenues Gross margin Selling and administrative expenses Research and development expense Operating profit Other income (expense): Investment income Interest expense ) ) Other income (expense), net ) Income before provision for income taxes Provision for income taxes Net income $ $ Net income per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Condensed Consolidated Statements of Comprehensive Income Net income $ $ Other comprehensive income (loss): Foreign currency translation adjustment ) Unrealized gain (loss) on marketable securities: Change in market value of marketable securities before reclassification, net of tax of ($47) and $66 89 ) Reclassification adjustment for realized gains included in net income, net of tax of $33 and $25 ) ) Total unrealized gain (loss) on marketable securities, net of tax 25 ) Total other comprehensive (loss) income ) Comprehensive income $ $ See accompanying notes to consolidated condensed financial statements. Page 5 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Six Months Ended October 31, (Unaudited) (In thousands) Cash flows from operating activities: Net income $ $ Non-cash charges to earnings Gain on sale of equipment - ) Net changes in operating assets and liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds on redemption of marketable securities Purchase of marketable securities ) ) Purchase of fixed assets and other assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from credit line borrowings Payment of credit line borrowings ) - Tax benefit from exercise of stock-based compensation 29 Payment of lease obligations - ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents before effect of exchange rate changes ) Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
